Citation Nr: 1017668	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from April 1951 until June 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In an April 2008 decision, the Board adjudicated the issue of 
whether the Veteran was entitled to service connection for 
headaches.  He appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Veterans Court).  In November 
2009, the Veterans Court granted a joint motion for partial 
remand and vacated the April 2008 decision to the extent of 
the issue of service connection for headaches, and remanded 
the matter to the Board for readjudication to correct the 
errors identified in the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records are absent for reported 
headaches; at separation from active service the Veteran was 
clinically evaluated as normal for his head and neurological 
system.

2.  Headaches were not reported until over four decades 
following separation from service and are unrelated to 
service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to headaches or any symptoms 
reasonably construed as headaches.  At the time of discharge, 
the clinical evaluation was normal as to the Veteran's head 
and neurological system.  Therefore, service records do not 
show chronic residuals associated with a head injury at the 
time of discharge.  
	
	Of record are several lay statements from fellow servicemen 
who report that they witnessed the Veteran fall from the deck 
of a gun platform aboard ship in 1953, landing on his back 
and hitting his head.  One buddy reported that he spent 
leisure time with the Veteran during service and that the 
Veteran had severe headaches.  These reports are all dated in 
the year 2000 or later.  Although these reports are competent 
evidence that the Veteran suffered an injury and headaches 
during service, these reports do not provide evidence that 
any current headaches suffered by the Veteran are related to 
his active service.  
	
	Post service medical evidence does not reflect headaches for 
many years after service discharge.  That is, the first 
mention of headaches in a clinical setting is not until 2007.  
Therefore, the medical evidence does not reflect continuity 
of symptomatology.  
	
The Board acknowledges a statement submitted in 2002 in which 
the Veteran's spouse stated that she met him in 1954 and had 
known him to have headaches since active service.  Also 
considered by the Board are the Veteran's statements of 
continuity of symptoms since service.  For example, the 
September 2007 VA examination report documents his report 
that headaches began a month after his fall during service, 
resolved for a couple of years, and then returned not long 
after discharge from service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). Acknowledged by the Board is that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran and his spouse are competent to report symptoms 
because this requires only personal knowledge as it comes to 
them through the senses.  Layno, 6 Vet. App. at 470.  In 
determining whether their statements are credible, the Board 
may consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds that these reports of 
continuity of symptomatology, while competent, are 
nonetheless not credible.  These reports are inconsistent 
with the record, there is a lack of medical evidence for more 
than 40 years after separation from service, and the Veteran 
had filed claims and sought treatment prior to his assertion 
of a headache disorder without any mention of headaches.  
These factors tend to show that the statements of continuity 
of symptomatology are not credible and weigh against a 
finding of continuity of symptomatology since service.  

Specifically, when the Veteran first filed an application for 
VA disability compensation, in July 1995, the only 
sicknesses, diseases, or injuries for which he sought 
benefits were blindness in the left eye and progressive 
degenerative joint disease.  In that application, he did not 
mention headaches or refer to any in-service incident.  

He again filed an application for VA disability benefits in 
July 1996, listing the same two disorders but this time 
stating that the disabilities occurred in December 1954 when 
he was pushed off of a the truck at a military base and hit 
his head.  Clearly the year stated by the Veteran was not 
accurate as he was no longer in service in December 1954.  
The Board thus assumes that he intended to state that his 
occurred in December 1953.  

Indeed, up to this point the Veteran had not claimed any 
disability involving headaches or reported any headaches.  
The first indication that he was seeking service connection 
for headaches was a deferred rating decision dated "8/20" 
which stated that the Veteran was claiming service connection 
for a head injury as well as degenerative joint disease.  

Of note is that the statements of those who served with the 
Veteran, and the Veteran's own statements beginning in 2002, 
refer to a fall from a gunmount aboard ship.  The 
inconsistency of his statements as to how the injurious fall 
occurred, i.e. from a truck as opposed to from a gunmount 
aboard ship, tends to show that the Veteran's memory is not 
accurate.  This weighs against the credibility of his 
recollections.  

Significantly, the record tends to show that any head injury 
that may have occurred from a fall during service resolved 
without residual prior to discharge.  As noted, his 
separation examination was clinically normal.  Also important 
is a consultation sheet from Fort Mifflin, dated in December 
1953, documenting that the Veteran had undergone general 
physical and neurological examination which revealed no 
abnormalities.  This consultation was in response to pending 
disciplinary action; there is no indication that it followed 
any reported headaches.  These records provide evidence that 
any injury involving a fall in 1953, as reported, had 
resolved rather quickly and certainly by separation from 
service.  

This finding is supported by treatment records and letters 
from health care professionals dated prior to when the 
Veteran filed any claim for VA compensation benefits because 
such documents include reports of then current as well as 
past injuries and symptoms but do not mention headaches.  

Examples are as follows:  A 1989 ophthalmology treatment note 
in which the physician listed a past medical history of gout 
and that the Veteran had suffered a 1968 back injury; a June 
1993 letter, in which another physician stated that the 
Veteran suffered from blindness in the left eye and a 10 year 
history of progressive degenerative joint disease of the 
right hip as well as lumbar scoliosis; and an August 1994 
medical certificate in which the same physician stated that 
objective clinical findings and symptomatology showed retinal 
detachment, cataracts, scoliosis and that that the Veteran 
would possibly require joint replacement due to degenerative 
disease.  

These private treatment records show reports of medical 
disorders other than headaches.  There is thus not merely an 
absence of any treatment records whatsoever, but rather 
reports in a clinical setting of a history of hip problems, 
gout, and a 1968 back injury but without mention of 
headaches.  The Board finds this probative of a finding that 
there has been no continuity of relevant symptoms since 
service and places less probative value on the statements of 
the Veteran and his spouse in this regard.  

VA treatment records tend to show the same.  In March 2002, 
the Veteran reported back problems and provided a past 
medical history that included his allergy to penicillin, that 
he took aspirin up to 6 times per day, and that he suffered 
from decreased hearing, blindness, hip pain, and back pain.  
This was a rather comprehensive report of past medical 
history and symptoms; yet, there is no mention of headaches.  
August 2004 VA treatment notes contain detailed and 
comprehensive findings, including that the Veteran reported 
that he had no headaches.  

These records therefore support a finding that there has been 
no continuity of symptomatology since service.  His silence, 
when otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1954) and earliest dated 
report headaches, in approximately 1996 (a 40-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
The Board has weighed the statements of the Veteran and his 
spouse as to continuity of symptomatology and finds these 
current recollections and statements made in connection with 
a claim for benefits to be of lesser probative value than the 
more objective history just discussed.  See Pond v. West, 12 
Vet. App. 341 (1999) (although the Board must take into 
consideration the veteran's statements, it may consider 
whether self interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the statements of the Veteran and 
his spouse or any other competent evidence.  

Even in the absence of demonstrated continuity of 
symptomatology, service connection may be granted when the 
evidence establishes a nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's headaches to active service, despite contentions to 
the contrary.  

Of interest is that in September 2007, a VA examiner stated 
that there was insufficient data to confirm or deny a head 
injury of enough severity to cause chronic headaches.  
Although it could be argued that it was not impossible that 
current headaches could have resulted from the head injury, 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the Veteran's opinion statements of 
a relationship between his current headaches and active duty 
service, but finds that the opinion statements are not 
competent evidence.  Here, there is no evidence indicating 
that he has any expertise in medical matters.  To the extent 
that he offered an opinion to link current headaches to an 
event in service, other than through continuity of 
symptomatology, whether such a "nexus" opinion is competent 
evidence must be ascertained.  The Board recognizes that 
there is no rule that non-expert (lay) opinions, as opposed 
to expert opinions, can never constitute competent evidence 
of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) referred to its decision in 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
in explaining that there is no categorical rule that a nexus 
can only be shown by medical evidence.  Davidson, 581 F.3d at 
1316.  In Jandreau the Federal Circuit referred to lay 
evidence in the following manner:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

Jandreau, 492 F.3d at 1377.

In footnote 4 of Jandreau, the Federal Circuit provided 
additional guidance as to when lay evidence was competent, 
giving the example that a layperson would be competent to 
identify a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
question such as a form of cancer.  This indicates to the 
Board that the complexity of the question at issue is of 
paramount importance in determining if a layperson's opinion 
is competent evidence.

Here, the nexus question was posed to a medical expert via 
the RO's request for a VA examination and that medical expert 
indicated that there was insufficient data to confirm or deny 
whether a head injury during service was severe enough to 
cause chronic headaches.  If there is insufficient evidence 
for a medical expert to provide a probative opinion in this 
regard, it follows that the matter is too complex for a lay 
person, such as the Veteran, to provide a competent nexus 
opinion.  

Therefore, the Board finds that under the facts of this case 
the Veteran's opinion as to a nexus between current headaches 
and his active service is not competent evidence.  There is 
no competent opinion evidence of record linking his current 
headaches to his active service.  

In sum, the statements going to continuity of symptomatology 
are not credible and are outweighed by the clinical evidence 
from 1989 to 2004 which shows no reports of headaches or a 
history of headaches even though this clinical evidence 
includes detailed reports of other symptoms and past medical 
histories.  Also tending to show that there has not been 
continuity of symptomatology is the lack of mention of 
headaches in any document dated within 40 years of separation 
from service.  

The competent evidence does not show a nexus between current 
headaches and the Veteran's service.  Hence, the 
preponderance of evidence is against the claim and the appeal 
must be denied.  Because the preponderance of evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide;.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that there is no presumption of prejudice in 
the context of VCAA notice errors).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2002, August 2002, and August 
2007.  The 2002 letters fully addressed all required notice 
elements, other than as applied to assignment of disability 
ratings and effective dates, and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

In the August 2007 letter, the RO provided the Veteran with 
notice with regard to assignment of disability ratings and 
effective dates.  Although this letter was sent after the 
initial unfavorable adjudication by the RO, no prejudice can 
result because no disability rating or effective date will be 
assigned.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Of record are service treatment records, as well as post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claims are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

VA afforded the Veteran a medical examination in 2007.  The 
examiner interviewed the Veteran, conducted physical 
examination, reviewed the claims file, rendered an opinion, 
and provided a rationale for her opinion.  That the opinion 
rendered was not one that a nexus existed or did not exist 
between service and current headaches does not render the 
examination inadequate.  

Here, the examiner had all available facts and data before 
her, there is no indication that any tests could have 
illuminated her analysis, there is no indication that any 
additional research on her part would have made any 
difference, and she explained the facts, or lack thereof, 
that led to her determination.  See Jones v. Shinseki, No. 
07-3060 (U.S. Vet. App. March 25, 2010).  

With regard to the last point, the examiner explained that 
the Veteran denied loss of consciousness when he fell and 
that while there are records of syncopal episodes occurring 
in 1953, it is unclear if those episodes occurred before or 
after the fall.  For these reasons the Board finds that the 
examination afforded the Veteran was adequate.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for headaches is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


